IN THE
                         TENTH COURT OF APPEALS

                                No. 10-17-00308-CR

ERNEST EARL WASHINGTON, JR.,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee


                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2016-1709-C2


                                      ORDER

      Appellant’s motion for rehearing was filed on October 20, 2017. The Court

requests a response from the State. See TEX. R. APP. P. 49.2. Any response must be filed

within 14 days from the date of this Order.

                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Response requested
Order issued and filed October 25, 2017